This opinion is subject to revision before final
                      publication in the Pacific Reporter

                                 2015 UT 90


                                    IN THE
       SUPREME COURT OF THE STATE OF UTAH

                         CAMERON ANDERSON,
                             Appellant,
                                       v.
                              STATE OF UTAH,
                                 Appellee.

                              No. 20130511
                         Filed October 28, 2015

          On Certification from the Utah Court of Appeals

                     Sixth District, Panguitch
                   The Honorable Wallace A. Lee
                          No. 111600101

                                 Attorneys:
          Dale W. Sessions, Cedar City, Utah, for appellant
    Sean D. Reyes, Att’y Gen., Marian Decker, Asst. Att’y Gen.,
        Barry L. Huntington, Panguitch, Utah, for appellee

    JUSTICE DURHAM authored the opinion of the Court, in which
        CHIEF JUSTICE DURRANT, ASSOCIATE CHIEF JUSTICE LEE,
                    and JUSTICE HIMONAS joined.
 JUSTICE PARRISH sat for oral argument. Due to her resignation from
             this court, she did not participate herein.

JUSTICE DURHAM, opinion of the Court:
                           INTRODUCTION
   ¶1      Two sheriff’s deputies stopped late on a winter evening to
check on the welfare of Cameron Anderson, who was parked on the
side of a highway with his hazard lights flashing. It turned out that
Mr. Anderson was fine before the deputies decided to check on him,
but he was less so afterward. As a result of Mr. Anderson’s
encounter with the deputies, they discovered a small amount of
marijuana in his vehicle, and the State subsequently charged him
                        ANDERSON v. STATE
                        Opinion of the Court
with criminal possession. The question in this appeal is whether this
evidence was obtained in violation of Mr. Anderson’s Fourth
Amendment rights.
    ¶2     To answer this question we must resolve two issues. First,
we must decide whether the deputies seized Mr. Anderson within
the meaning of the Fourth Amendment when they pulled behind his
parked vehicle with their police cruiser’s red and blue lights
flashing. Because we answer in the affirmative, we must then decide
whether this seizure was justified as a community caretaking stop.
We conclude that the community caretaking doctrine justified the
stop under the facts of this case and thus hold that the seizure did
not violate the Fourth Amendment.
                         BACKGROUND
    ¶3     Around 10:00 p.m. on a cold late-December evening,
Mr. Anderson pulled his car over to the side of a rural highway and
turned on his hazard lights. Two Garfield County sheriff’s deputies
noticed Mr. Anderson’s hazard lights while they were driving down
the highway. Because of the hazard lights, the cold weather, and the
late hour, the deputies decided to stop and check on the welfare of
any occupants of the vehicle. As the deputies pulled over to the side
of the road behind Mr. Anderson’s vehicle, they engaged the red and
blue lights on their police vehicle.
    ¶4    The deputies left their vehicle and approached
Mr. Anderson. When the deputies made contact with Mr. Anderson
to ask whether he needed assistance, they noticed that his eyes
appeared to be bloodshot. Also, Mr. Anderson, who lived in another
state, was not sure what direction he was travelling in at the time.
The deputies asked Mr. Anderson to exit his car, and he complied.
He did not sway or move in a suspicious manner. The deputies
asked Mr. Anderson to empty his pockets and he produced a pill
bottle with a valid prescription. Mr. Anderson declined the deputies’
request to complete a field sobriety test, but he agreed to a blood
draw to test for illegal substances.
    ¶5     The deputies obtained a warrant authorizing them to
arrest Mr. Anderson, obtain blood or urine from him, and search his
vehicle. Testing of blood obtained from Mr. Anderson revealed no
illegal substances in his system. A search of his vehicle, however,
yielded marijuana and drug paraphernalia.
   ¶6      The State charged Mr. Anderson with possession of less
than an ounce of marijuana and possession of drug paraphernalia. In
a pretrial motion, Mr. Anderson moved to suppress the evidence
obtained from his vehicle. The district court concluded that

                                 2
                        Cite as: 2015 UT 90
                        Opinion of the Court

Mr. Anderson had been seized by the deputies when they pulled
behind his parked vehicle with blue and red flashing lights. But the
court ruled that the stop was justified by the community caretaking
doctrine and denied the motion to suppress.
    ¶7     A jury subsequently found Mr. Anderson guilty of
possessing marijuana and drug paraphernalia. He filed this appeal
and argued in his briefing to this court that the district court erred
when it denied his motion to suppress the evidence obtained from
his vehicle. We review the district court’s Fourth Amendment ruling
de novo. See State v. Brake, 2004 UT 95, ¶ 15, 103 P.3d 699 (adopting a
nondeferential standard of review for search and seizure cases); Salt
Lake City Corp. v. Labor Comm’n, 2007 UT 4, ¶ 15 n.1, 153 P.3d 179.
                             ANALYSIS
    ¶8      Absent an exception to the exclusionary rule, evidence
obtained in violation of the Fourth Amendment’s protections against
unreasonable searches and seizures should be excluded. Davis v.
United States, 131 S. Ct. 2419, 2426–28 (2011); Mapp v. Ohio, 367 U.S.
643, 655 (1961); State v. Strieff, 2015 UT 2, ¶¶ 15–19, 357 P.3d 532.
Mr. Anderson argues that the sheriff’s deputies violated his Fourth
Amendment rights when they seized his vehicle without sufficient
justification. He further contends that the warrant and subsequent
search of his vehicle that yielded the marijuana and drug
paraphernalia evidence were a direct result of this unconstitutional
seizure. Mr. Anderson therefore asserts that the district court should
have excluded the evidence as a fruit of a police seizure that violated
his Fourth Amendment rights.
    ¶9    In examining Mr. Anderson’s claims, we must first
determine whether the deputies effected a seizure by pulling behind
his parked vehicle with their cruiser’s red and blue lights flashing.
Because we determine that Mr. Anderson was seized, we next decide
whether this seizure was justified by the community caretaking
doctrine.
       I. POLICE SEIZURE OF MR. ANDERSON’S VEHICLE
    ¶10 There can be no violation of the Fourth Amendment’s
prohibition against unreasonable seizures in the absence of an actual
seizure executed by a state actor. United States v. Drayton, 536 U.S.
194, 200–01 (2002). “A person is seized by the police and thus
entitled to challenge the government’s action under the Fourth
Amendment when the officer, ‘“by means of physical force or show
of authority,”’ terminates or restrains his freedom of
movement . . . .” Brendlin v. California, 551 U.S. 249, 254 (2007)
(citation omitted). A show of authority is sufficient to constitute a
                                  3
                         ANDERSON v. STATE
                         Opinion of the Court
seizure if “in view of all of the circumstances surrounding the
incident, a reasonable person would have believed that he was not
free to leave.” Id. at 255 (citation omitted). Thus it is a hypothetical
reasonable person’s interpretation of an officer’s actions—not the
officer’s intent—that determines whether an individual has been
seized by an officer through a show of authority.
    ¶11 The question presented here is whether a reasonable
person parked on the side of an empty highway at night would
believe that she was free to leave if a police vehicle with its red and
blue overhead lights engaged pulled over directly behind her car.
The State argues that a reasonable person in this situation would feel
free simply to drive away. In support of this contention, the State
correctly notes that a police vehicle’s overhead lights are not always
used as a show of authority. They may be used for officer or public
safety and to convey to the occupants of a vehicle that the
approaching officer does not present a threat. The State contends
that a reasonable motorist in the circumstances of this case would
know that a police officer was using the overhead lights for safety
purposes and not as a show of authority meant to detain the
motorist.
    ¶12 The State supports this argument by citing a terse
Minnesota Supreme Court opinion, State v. Hanson, 504 N.W.2d 219
(Minn. 1993). In that case, the court held that a police officer did not
seize a car parked on the shoulder of a highway at night when the
officer pulled behind the vehicle with the police car’s flashing red
lights engaged, reasoning that a reasonable person would know that
the officer’s lights were being used for safety purposes. Id. at 219–20.
    ¶13 But most courts that have examined whether police have
seized a parked vehicle under similar circumstances have agreed
with the Kansas Supreme Court that “[f]ew, if any, reasonable
citizens, while parked, would simply drive away and assume that
the police, in turning on the emergency flashers, would be
communicating something other than for them to remain.” State v.
Morris, 72 P.3d 570, 577 (Kan. 2003) (citation omitted); see also id. at
578 (noting that “most appellate courts considering the issue have
concluded a seizure occurs when the officer activates emergency
lights” behind a parked car and collecting cases from Arkansas,
California, Connecticut, Florida, Maryland, Oregon, Tennessee,
Vermont, Virginia, and Washington); People v. Cash, 922 N.E.2d 1103,
1114 (Ill. App. Ct. 2009) (“[W]e note that the cases are legion in other
jurisdictions in which the activation of lights or siren or both has
been deemed a sufficient show of authority to result in the seizure of
a parked car.”). The Utah Court of Appeals has similarly held that an
officer parked behind a vehicle on the side of a road “detained [the
                                   4
                         Cite as: 2015 UT 90
                         Opinion of the Court

motorist] by a display of authority when he activated the overhead
lights on his vehicle.” State v. Davis, 821 P.2d 9, 12 (Utah Ct. App.
1991).
    ¶14 We agree with the court of appeals and the majority of
courts that have held that an officer’s use of overhead lights behind a
vehicle parked on the side of the road may constitute a seizure. Even
though we may presume that a reasonable person knows that police
officers may use their overhead lights for reasons other than as a
command to stop, that does not mean that the average motorist
under the facts of this case would assume that the officers had no
interest in detaining the vehicle and would feel free to drive away.
At best, the use of a police vehicle’s overhead lights while pulling
behind a car parked on the side of the road is ambiguous. The lights
may signal the presence of a police vehicle for safety reasons, or they
may convey the message that the officers wish to seize the vehicle
parked in front of them. Faced with this ambiguity, “[f]ew, if any,
reasonable citizens, while parked, would simply drive away” upon
an assumption that the police did not wish to detain them. Morris, 72
P.3d at 577 (citation omitted). The consequences of wrongly guessing
the officer’s intent in engaging the overhead lights and driving away
could, in theory, be severe. Attempting “to flee or elude a peace
officer” after receiving “a visual or audible signal from a peace
officer to bring the vehicle to a stop” is a third-degree felony. UTAH
CODE § 41-6a-210(1). The potential of even being accused of a felony
would constrain a reasonable motorist from driving away under the
facts of this case. See Morris, 72 P.3d at 577 (citing Kansas’s fleeing-
an-officer statute as a reason why a reasonable person would not feel
free to leave); Lawson v. State, 707 A.2d 947, 951 (Md. Ct. Spec. App.
1998) (citing a Maryland statute for the same purpose).
    ¶15 We note that the question of whether a reasonable person
would feel free to leave turns on the particular circumstances of each
case. Under the specific facts presented here—where an officer
engages overhead flashing lights while pulling directly behind a car
parked on the side of a highway—we find that the sheriff’s deputies
seized Mr. Anderson. We therefore must determine whether this
seizure was justified under the Fourth Amendment.
         II. THE COMMUNITY CARETAKING DOCTRINE
   ¶16 The U.S. Supreme Court first relied upon a police officer’s
community caretaking function to justify a search of a vehicle in
Cady v. Dombrowski, 413 U.S. 433 (1973). In that case, the Court held
that police officers did not violate the Fourth Amendment when they
searched the trunk of a parked car because they reasonably believed
that the trunk contained a loaded gun that could endanger the public
                                     5
                        ANDERSON v. STATE
                        Opinion of the Court
if it fell into the wrong hands. Id. at 447–48. The Court reasoned that
police officers “frequently investigate vehicle accidents in which
there is no claim of criminal liability and engage in what, for want of
a better term, may be described as community caretaking functions,
totally divorced from the detection, investigation, or acquisition of
evidence relating to the violation of a criminal statute.” Id. at 441.
    ¶17 Although the Supreme Court has not yet addressed the
question of whether a police officer’s community caretaking duties
may also justify the seizure of a vehicle to ensure the safety of the
occupants, many state courts have held that these duties may justify
such a seizure in appropriate circumstances. Rowe v. State, 769 A.2d
879, 890 (Md. 2001) (collecting cases); State v. Smathers, 753 S.E.2d
380, 384 (N.C. Ct. App. 2014) (“Since the Supreme Court’s decision in
Cady, a large majority of state courts have recognized the community
caretaking doctrine as a valid exception to the warrant requirement
of the Fourth Amendment.”). The leading case in Utah on this
subject is the court of appeals opinion in Provo City v. Warden, 844
P.2d 360 (Utah Ct. App. 1992). In that case, the court of appeals held
that the seizure of a vehicle is justified by the community caretaking
doctrine if (1) “a reasonable officer [would] have stopped a vehicle
for a purpose consistent with community caretaker functions” under
the circumstances and (2) “based upon an objective analysis, . . . the
circumstances demonstrate an imminent danger to life or limb.” Id.
at 364. Upon certiorari review, this court agreed with the reasoning
and the result of the court of appeals opinion, effectively endorsing
the community caretaking standard adopted by it. Provo City v.
Warden, 875 P.2d 557, 557 (Utah 1994).
    ¶18 The State argues that the “imminent danger to life or limb”
portion of the standard adopted in the Warden case is unduly
restrictive and should be overruled. Thus, the first question before
this court is whether the Warden “life or limb” standard should
stand. Because we conclude that subsequent U.S. Supreme Court
opinions have fatally undermined the Warden standard, we abandon
it. We therefore articulate a new community caretaking standard and
apply this new standard to the facts of this case.
   A. The Continuing Validity of the Warden “Life or Limb” Standard
   ¶19 As noted above, the U.S. Supreme Court has not yet
applied the community caretaking doctrine to police stops of
motorists. But it has applied a similar doctrine—the emergency aid
doctrine—to justify an officer’s warrantless entry into a home.
    ¶20 In Brigham City v. Stuart, for example, officers observed an
altercation in a house through a screen door and windows. 547 U.S.
398, 401 (2006). The officers saw an individual strike another in the
                                  6
                         Cite as: 2015 UT 90
                         Opinion of the Court

face, causing the victim of the blow to spit blood into a sink. Id.
Several other individuals then restrained the aggressor by pinning
him to a refrigerator. Id. The officers then entered the home in order
to restore order and to ascertain whether the victim needed
assistance. Id. The Supreme Court held that the warrantless entry
was justified because under the emergency aid doctrine “law
enforcement officers may enter a home without a warrant to render
emergency assistance to an injured occupant or to protect an
occupant from imminent injury.” Id. at 403.
    ¶21 Although a perceived or threatened injury must be
“serious” to justify the application of the emergency aid doctrine, id.
(“One exigency obviating the requirement of a warrant is the need to
assist persons who are seriously injured or threatened with such
injury.”); Mincey v. Arizona, 437 U.S. 385, 392 (1978) (warrantless
entry justified to “avoid serious injury” (citation omitted)), the injury
need not be life-threatening. In Michigan v. Fisher, for example,
officers observed through a window that a man was screaming and
throwing things in his own home. 558 U.S. 45, 46 (2009) (per curiam).
The officers saw that the man had a cut on his hand and asked him
whether he needed medical attention, but the man ignored the
officers’ inquiries “and demanded, with accompanying profanity,
that the officers go to get a search warrant.” Id. One of the officers
then entered the home without the requested warrant. Id. Under
these facts, the Supreme Court rejected the Michigan Court of
Appeals’ reasoning that the cut hand was not serious enough to
justify an officer’s uninvited and warrantless entry into the home. Id.
at 48–49. Noting that “[t]he only injury police could confirm
in Brigham City was [a] bloody lip,” the Court held that “[o]fficers do
not need ironclad proof of ‘a likely serious, life-threatening’ injury to
invoke the emergency aid exception.” Id. at 49. Instead, “[i]t sufficed
to invoke the emergency aid exception that it was reasonable to
believe that [the man with the cut hand] had hurt himself (albeit
nonfatally) and needed treatment that in his rage he was unable to
provide.” Id.
   ¶22 Both Brigham City and Fisher undermine the “life or limb”
standard this court endorsed in Warden. In Brigham City, a bloody lip
coupled with the potential for further fist fighting justified a
warrantless entry into a home. In Fisher, a cut hand was sufficient.
Neither of these cases involved an “imminent danger to life or limb”
that the Utah Court of Appeals held was required to justify a
community caretaking stop. See Warden, 844 P.2d at 364. This
incongruence between Utah and Supreme Court precedent
regarding the closely related community caretaking doctrine and the

                                   7
                        ANDERSON v. STATE
                        Opinion of the Court
emergency aid doctrine casts considerable doubt on the continuing
validity of the Warden standard.
    ¶23 Granted, Brigham City and Fisher involved warrantless
entries into a home, while Warden dealt with the justification needed
to temporarily seize a motorist. But this distinction does not justify
more robust restrictions on an officer’s ability to seize a motorist
than on an officer’s ability to enter a home without a warrant. To the
contrary, “less stringent warrant requirements have been applied” to
the search and seizure of automobiles than to the search of a home or
office. Cardwell v. Lewis, 417 U.S. 583, 589–90 (1974). Consequently, a
lesser showing of reasonable, articulable suspicion is required to
stop a motorist, while a greater showing of probable cause is
required for a police officer to enter and search a home. State v.
Applegate, 2008 UT 63, ¶ 9, 194 P.3d 925 (a police officer’s
“reasonable, articulable suspicion” of criminal activity is necessary
for an investigatory stop of a vehicle); Johnson v. United States, 333
U.S. 10, 13–14 (1948) (a probable cause finding by “a neutral and
detached magistrate” is required for a warrant to search a residence);
United States v. Arvizu, 534 U.S. 266, 274 (2002) (when courts make
reasonable-suspicion determinations, “the likelihood of criminal
activity need not rise to the level required for probable cause”).
Because less justification is required to temporarily seize a motorist
than to enter and search a home, it makes little sense for Utah to
maintain a more stringent standard for police to stop a motorist for
public safety reasons than the standard the Supreme Court has
articulated for police to enter a home without a warrant for similar
reasons.
    ¶24 We therefore conclude that the “life or limb” standard this
court effectively endorsed in 1994 is out of step with subsequent
Supreme Court precedent closely related to the community
caretaking doctrine. Thus, we abandon the Warden “life or limb”
standard and articulate a new standard for determining whether a
seizure of a vehicle for community caretaking purposes violates the
Fourth Amendment.
  B. The Community Caretaking Standard for Seizing a Motorist and the
              Application of this Standard to this Case
    ¶25 The Fourth Amendment does not prohibit all police
seizures. It forbids only “unreasonable” seizures. U.S. CONST.
amend. IV. Thus, “[t]he touchstone of our analysis under the Fourth
Amendment is always ‘the reasonableness’” of the seizure.
Pennsylvania v. Mimms, 434 U.S. 106, 108–09 (1977) (citation omitted).
“The reasonableness of a seizure under the Fourth Amendment is
determined ‘by balancing its intrusion on the individual’s Fourth

                                  8
                         Cite as: 2015 UT 90
                         Opinion of the Court

Amendment interests against its promotion of legitimate
government interests.’” Hiibel v. Sixth Judicial Dist. Court, 542 U.S.
177, 187–88 (2004) (citation omitted); accord Terry v. Ohio, 392 U.S. 1,
21 (1968) (“[T]here is ‘no ready test for determining reasonableness
other than by balancing the need to search (or seize) against the
invasion which the search (or seizure) entails.’” (citation omitted)).
Greater intrusions upon an individual’s freedom of movement
require a concomitant greater showing of a legitimate government
interest to justify the intrusion, while a lesser intrusion may be
justified by a lesser showing of a government interest. That is why a
highly intrusive arrest requires probable cause, while a less intrusive
Terry stop requires a less stringent reasonable suspicion standard.
Arvizu, 534 U.S. at 273; Terry, 392 U.S. at 21, 24–27.
    ¶26 This balancing between an individual’s interest in being
free from police intrusions and the State’s legitimate interest in the
public welfare that underpins a court’s scrutiny of a seizure based
upon suspicion of criminal activity also animates the community
caretaking doctrine. Provo City v. Warden, 844 P.2d 360, 363 (Utah Ct.
App. 1992) (seizure of a motorist for community caretaking reasons
requires “the balancing between the legitimate governmental interest
in aiding a motorist and an individual’s right to be free from
arbitrary interferences from law enforcement officers”). In applying
this balancing test in the context of a community caretaking stop,
courts must first evaluate the degree to which an officer intrudes
upon a citizen’s freedom of movement and privacy. In doing so,
courts should look to both “the degree of overt authority and force
displayed” in effecting the seizure, id. at 364 (citation omitted), and
the length of the seizure. Second, courts must determine whether
“the degree of the public interest and the exigency of the situation”
justified the seizure for community caretaking purposes. Id. (citation
omitted). In other words, how serious was the perceived emergency
and what was the likelihood that the motorist may need aid? If the
level of the State’s interest in investigating whether a motorist needs
aid justifies the degree to which an officer interferes with the
motorist’s freedoms in order to perform this investigation, the
seizure is not “unreasonable” under the Fourth Amendment.
    ¶27 Under the first step of this inquiry, we determine that the
deputies’ seizure of Mr. Anderson vehicle was minimally invasive of
his “right to be free from arbitrary interferences from law
enforcement officers.” See id. at 363. Mr. Anderson was parked,
rather than traveling down the highway, when he was seized,
lessening (although not entirely eliminating) the deputies’
interference with his right to go about his business without

                                   9
                        ANDERSON v. STATE
                        Opinion of the Court
unnecessary police intrusions. Additionally, the “degree of overt
authority and force displayed” was not unduly excessive. See id. at
364 (citation omitted). The show of authority through the use of the
flashing overhead lights was minimal. The deputies did not, for
example, approach with weapons drawn or while shouting
commands. Finally, the officers detained Mr. Anderson for
community caretaking purposes only long enough to approach his
vehicle and ask whether he needed aid. 1
    ¶28 Evaluating the second step of the community caretaking
inquiry—the seriousness of the perceived emergency and the
likelihood that the motorist needs aid—under the facts of this case,
we conclude that a reasonable officer would have cause to be
concerned about the welfare of a motorist in Mr. Anderson’s
situation. Mr. Anderson was parked on the side of highway with his
hazard lights flashing just before 10:00 p.m. Because it was late
December, it was dark and very cold. Although the district court did
not make a finding of fact regarding the precise temperature, it noted
that the State indicated that it was 7 degrees below zero and that
defense counsel agreed.



    1 We emphasize that for the purpose of applying the community
caretaking doctrine to the facts of this case, we evaluate only the
period of time from the initial seizure up until when the deputies
approached his vehicle and asked whether he required assistance.
Once the deputies engaged in conversation with Mr. Anderson, they
noticed that his eyes appeared to be bloodshot and that he did not
know in which direction he was travelling. At this point, the
deputies became suspicious that Mr. Anderson was driving under
the influence of an illegal substance, and the nature of the detention
changed from a community caretaking stop to an investigatory
detention. Upon further investigation, the deputies then believed
that they had probable cause to arrest Mr. Anderson and search his
vehicle, which led to the marijuana and drug paraphernalia
evidence. Each successive stage of the deputies’ investigation must
independently meet the reasonableness requirement imposed by the
Fourth Amendment. And as the infringements upon Mr. Anderson’s
freedoms increased—from a brief community caretaking stop to a
longer investigatory detention and, finally, a warrant authorizing his
arrest and the search of his vehicle—the degree of governmental
interest required to justify the infringement likewise increased.
Because Mr. Anderson did not challenge the investigatory detention
or the warrant in this appeal, we confine our analysis to the
community caretaking stop.
                                  10
                        Cite as: 2015 UT 90
                        Opinion of the Court

    ¶29 A motorist may have many motivations for pulling to the
side of a highway and engaging hazard lights, ranging from the
mundane to the life-threatening. The motorist could be lost,
disciplining rowdy children, sleeping, or answering a cell phone call.
But there is also a good chance that the motorist has run out of gas,
has mechanical problems, or, worse, is experiencing a medical
emergency. The fact that it is very cold and dark would exacerbate
the duress of a motorist in need of aid. Given the decent odds that a
motorist in this situation may need help, an officer would have
reason to be concerned and to at least stop to determine whether
assistance is needed.
    ¶30    Weighing the minimal interference with Mr. Anderson’s
freedom of movement occasioned by the deputies’ brief seizure
against the State’s interest in determining whether any occupants of
the vehicle required aid under these circumstances, we determine
that the community caretaking doctrine justified the seizure. In so
doing, we balance an officer’s laudable impulse to assist the public
against a citizen’s important constitutional right to be free from
unreasonable seizures. In this case, we determine that
Mr. Anderson’s seizure was a reasonable exercise of the deputies’
community caretaking function and affirm the district court’s ruling
that the deputies’ acquisition of the marijuana and drug
paraphernalia was not the fruit of a violation of his Fourth
Amendment rights. We therefore affirm Mr. Anderson’s conviction.




                                 11